DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS filed 12/19/2018 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150268628) hereto after referred to as D1, and further in view of Asundi (US 8194124) hereto after referred to as D2.

With regard to claim 1, D1 teaches A digital holography microscope (DHM), in at least figure 2, comprising: a light source (2) configured to generate and output light; a beam splitter (BS/HM) configured to cause the light to be incident on an inspection object (6) and output reflected light from the inspection object; and a detector (4) configured to detect the reflected light, wherein the detector generates ([0010] generate light and holograms) a hologram when the reflected light comprises interference light ([0002]; interference).
D1 fails to expressly disclose wherein the DHM has a lens-free path from the light source to the detector.
In a related endeavor, D2 teaches a DHM, in at least fig. 1, wherein the DHM has a lens-free path from the light source (102) to the detector (110).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the lens free device of D2 for the purpose of better reducing the size as well as removing any parallax created by the lenses in order to generate a true image for the hologram.

With regard to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 1, wherein D1 further teaches a DHM, in at least fig 2, wherein the light source (2), the beam splitter (BS/HM), and the detector (4) are arranged such that light diffracted and reflected at a portion of the 

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 1, wherein D1 further teaches a DHM, in at least figure 2, wherein the light source (2) comprises a multi-wavelength light source ([0004]), the detector is configured to generate a hologram ([0010]) for each wavelength ([0004] hologram for every wavelength), and the DHM further comprises a spectrometer ([0003]) configured to separate the light by wavelengths ([00085]).

With regard to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 1, wherein D1 further teaches a DHM, (in at least [0002 and 0003]), wherein the inspection object is moved in a horizontal ([0155]; horizontal resolution) direction with respect to an upper surface of the inspection object, and wherein the detector is configured to generate a hologram for each position of the inspection object in the horizontal direction (makes mention of 2 and three dimensional movement to reconstruct the object).

With regard to claim 5, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 1, wherein D1 further teaches a DHM, (in at least [0002 and 0003]), wherein the detector is moved in a horizontal direction ([0155]; horizontal resolution) with respect to a pixel surface of the detector, and wherein the detector is configured to generate a hologram for each position of the detector in the horizontal direction (makes mention of 2 and three dimensional movement to reconstruct the object).

With regard to claim 6, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 1, wherein D1 further teaches a DHM, in at least [0130], wherein the light is incident while an angle is changed within a range set with respect to a normal line (right angle) of an upper surface of the inspection object, and wherein the detector (4) is configured to generate a hologram for each angle of incidence of the light onto the inspection object (Thus, a clear hologram can be recorded).

With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 1, wherein D1 further teaches a DHM, in at least [0130],wherein the reflected light is incident while an angle is changed within a range set with respect to a normal line (right angle) of a pixel surface of the detector (4), and wherein the detector is configured to generate a hologram for each angle of incidence of the reflected light onto the detector  (Thus, a clear hologram can be recorded).

With regard to claim 8, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 1, wherein D1 further teaches a DHM, in at least figure 2, further comprising: a reconstruction unit ([0002]; reconstruct) configured to digitally reconstruct the hologram ([0004]; hologram) to generate an image of the inspection object (6); and an analysis ([0085]) and determination unit (4) configured to analyze the reflected light, the hologram, or the image to determine whether a defect is present in the inspection object (6).

With regard to claim 9, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 8, wherein D1 further teaches a DHM, in at least figure 2, wherein when a plurality of holograms is generated depending on light wavelength ([0004]), a position of the inspection object (fig. 2, element 6), a position of the detector (4), an angle of incidence ([0130]) of light onto the inspection object, or an angle of incidence of reflected light onto the detector, and wherein the reconstruction unit generates a composite image of the inspection object based on the plurality of holograms ([0013]; plurality of holograms).

With regard to claim 10, D1 teaches A digital holography microscope (DHM), in at least figure 2, comprising: a light source (2) configured to generate and output light; a detector (4) configured to detect reflected light produced when the light is vertically incident ([0130]; angle) on an upper surface of an inspection object (6) or incident at a set inclination angle ([0130]; angle); and an analysis and determination unit ([0085]; propagation analysis) configured to analyze the reflected light to determine whether a defect is present in the inspection object (6), wherein the detector generates a hologram when the reflected light comprises interference light and the analysis and determination unit analyzes the hologram ([0002]; The illumination light is entered into an object, and a light which reflects and returns out of the object is observed by interference with a reference light).
D1 fails to expressly disclose wherein the DHM has a lens-free path from the light source to the detector.
In a related endeavor, D2 teaches a DHM, in at least fig. 1, wherein the DHM has a lens-free path from the light source (102) to the detector (110).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the lens free device of D2 for the purpose of better reducing the size as well as removing any parallax created by the lenses in order to generate a true image for the hologram.

With regard to claim 11, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 10, wherein D1 further teaches a DHM, in at least figure 2, wherein the light source (2) and the detector (4) are arranged such that light diffracted and reflected at a portion of the inspection object (6) where there is the defect and light reflected at a portion of the inspection object where there is no defect overlap each other and thus interference light ([0002]; The illumination light is entered into an object, and a light which reflects and returns out of the object is observed by interference with a reference light), is generated when a defect is present in the inspection object.

With regard to claim 12, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 10, wherein D1 further teaches a DHM, in at least figure 2, further comprising; a beam splitter (BS), wherein the light is vertically incident on the upper surface of the inspection object (6), and the beam splitter (HM) causes the light to be incident on the inspection object and outputs the reflected light to the detector (4).

With regard to claim 13, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 10, wherein D1 further teaches a DHM, in at least fig. 2, wherein the light source (2) comprises a multi-wavelength light source ([0004]), the detector is configured to generate a hologram for each wavelength ([0004]), and the DHM further comprises a spectrometer configured to separate the light by wavelengths ([0004]).

With regard to claim 14, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 10, wherein D1 further teaches a DHM, in at least figure 2, wherein the inspection object is moved in a horizontal direction ([0130]; horizontal resolution) with respect to an upper surface of the inspection object (6), or the detector (4) is moved in a horizontal direction with respect to a pixel surface ([0130]; horizontal resolution) of the detector, and wherein the detector is configured to generate a hologram for each position of the inspection object in the horizontal direction or for each position of the detector in the horizontal direction ([0165]; multiple holograms).
With regard to claim 15, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 10, wherein D1 further teaches a DHM, in at least figure 2, wherein the light is incident while an angle is changed within a range set with respect to the inclination angle ([0130]; angle), or the reflected light is incident while an angle is changed within a range set with respect to a normal line ([0130]; right angle) of a pixel surface of the detector (4), and wherein the detector is configured to generate a hologram for each angle of incidence of the light onto the inspection object or for each angle of incidence of the reflected light onto the detector ([0165]; multiple holograms).

With regard to claim 16, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with regard to claim 10, wherein D1 further teaches a DHM, in at least figure 2, further comprising: a reconstruction unit (4/5) configured to digitally reconstruct the hologram to generate an image of the inspection object (6), wherein the reconstruction unit generates a composite image of the inspection object based on a plurality of holograms ([0165]; multiple holograms) and the analysis and determination unit ([0085]; propagation analysis) analyzes the image or the composite image when the plurality of holograms is generated depending on light wavelength ([0004]), a position of the inspection object ([0002]; and (6)), a position of the detector (4), an angle of incidence ([0130]; angle) of light onto the inspection object or an angle of incidence ([0130]; angle) of reflected light onto the detector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872